DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 27 March 2020, has been entered in full.  Claims 1-3, 23, 25 and 26 are canceled. Claims 4-13, 15-18, 20, 21, 22 and 24 are amended. New claims 27 and 29 are added. 
Applicant's election with traverse of Group I (claims 4-17 and 22, drawn to an anti-CD40 antibody or antigen binding fragment thereof wherein the antibody light chain variable region comprises LCDR1, LCDR2, LCDR3 and the heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 and a pharmaceutical composition comprising the anti-CD40 antibody or antigen binding fragment thereof and pharmaceutically acceptable excipient, diluent or carrier), in the reply filed on 30 August 2021 is acknowledged.  
Applicant's species election without traverse in the reply filed on 30 August 2021 is acknowledged:  Applicant species elects SEQ ID NO: 14, SEQ ID NO: 15 and SEQ ID NO: 16 for LCDR1, LCDR2 and LCDR3 respectively; and SEQ ID NO: 11, SEQ ID NO: 12 and SEQ ID NO: 13 for HCDR1, HCDR2 and HCDR3 respectively (corresponding to CDRs of antibody 9E5).  Applicant species elects SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8 for LCDR1, LCDR2 and LCDR3 respectively, and SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5 for HCDR1, HCDR2 and HCDR3 respectively (corresponding to CDRs of antibody 2H6).

Applicant species elects lymphoma, pancreatic cancer and bladder cancer for species of types of cancers.
Applicant states that the elected species are encompassed by claims 4-5, 7-17, 22, and 28-29. 
Applicant’s traversal is on the grounds that Group IV (claims 28 and 29) claim an anti-CD40 or antigen-binding fragment thereof, comprising CDRs identical to CDRs of antibody 9E5 and 2H6. 
Applicant’s arguments have been fully considered and are found persuasive. Group IV (claims 28 and 29) are rejoined with Group I. Claims 6, 18-20, 21, 24, 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group (or species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 August 2021.  Claims 4, 5, 7-17, 22, 28 and 29 are under examination. 

			Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies CN 201710402550.0 (filed 6/1/17) has been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed day 6/16/20 and 4/20/21) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-17, 22, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 (and dependent claims 5, 7-17 and 22) are indefinite for the following reasons: 
Claim 4 recites an anti-CD40 antibody or antigen binding fragment thereof, wherein the antibody light chain comprises LCDR1, LCDR2 and LCDR3…wherein the antibody heavy chain comprises HCDR1, HCDR2 and HCDR3. The claim reads on only the anti-CD40 antibody being required to have the LCDR1, LCDR2, LCDR1, HCDR1, HCDR2 and HCDR3. 
See also claim 8, which recites “humanized antibody” instead of “humanized antibody or humanized antigen binding fragment thereof”. See also claim 9, which recites, “wherein the antibody light chain sequence of the humanized antibody” instead of “wherein the antibody light chain sequence of the humanized antibody or humanized antigen binding fragment thereof”. See also claims 10-14. 
Claim 17 is indefinite because of the limitation “..preferably comprising the anti-CD40 antibody or antigen binding fragment thereof according to claim 4”. It is unclear what is encompassed by the limitation “preferably”. The metes and bounds of the claim cannot be determined. 
Claims 28 and 29 are indefinite because of the limitation “..are identical to complementarity determining regions of SEQ ID NO:..”. The instant claims do not recite a percentage of identity (e.g. 100% identical). The metes and bounds of the claims cannot be determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 15-17 are drawn to a multi-specific antibody, a single-chain antibody and an antibody-drug conjugate, respectively, wherein the antibody comprises a light chain variable region and/or a heavy chain region of the anti-CD40 antibody or antigen binding fragment thereof according to claim 4.
The instant claims depend from an anti-CD40 antibody or antigen binding fragment thereof wherein the antibody light chain variable region comprises LCDR1, LCDR2 and LCDR3 and the antibody heavy chain variable region comprises HCDR1, HCDR2 and HCDR3. 
Claims 15-17 fail to include all the limitations of claim 4 upon which it depends because claims 15-17 only require a light chain variable region OR a heavy chain variable region.  However, a multi-specific antibody, a single-chain antibody and an antibody-drug conjugate would comprise a variable light (VL) and a variable heavy (VH) chain, with each chain comprising three CDRs. 
For example, see Leong et al. who teach that a single chain antibody is made up of a variable light (VL) and variable heavy (VH) fragment that are linked together (see page 1402, first full paragraph and Figure 1)(Leong et al. Preparing recombinant single chain antibodies. Chemical Engineering Science 63:1401-1414; 2008).   See Leath et al. who teach that the VL and the VH each comprise three CDRs (see page 766, Figure . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 7-17, 22, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
“An anti-CD40 antibody or antigen binding fragment thereof, wherein the antibody or antigen binding fragment thereof light chain variable region comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 6, SEQ ID NO: 7 and SEQ ID NO: 8, respectively; and the antibody or antigen binding fragment thereof heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5, respectively”  (claim 4)
wherein the antibody or antigen binding fragment thereof light chain variable region comprises LCDR1, LCDR2 and LCDR3 having the sequence of SEQ ID NO: 14, SEQ ID NO: 15 and SEQ ID NO: 16, respectively; and the antibody or antigen binding fragment thereof heavy chain variable region comprises HCDR1, HCDR2 and HCDR3 having the sequence of SEQ ID NO: 11, SEQ ID NO: 12 and SEQ ID NO: 13, respectively”  (claim 4)
“wherein the sequence of light chain FR region on the light chain variable region of the humanized antibody or humanized antigen binding fragment thereof..”  (claim 8)
“wherein the antibody light chain sequence of the humanized antibody or humanized antigen binding fragment thereof..” (claim 9)
“wherein the heavy chain variable region of the humanized antibody or humanized antigen binding fragment thereof..”(claim 10)
“wherein the sequence of heavy chain FR region on the heavy chain variable region of the humanized antibody or humanized antigen binding fragment thereof..” (claim 11)
“wherein the heavy chain sequence of the humanized antibody or humanized antigen binding fragment thereof..” (claim 12)
“wherein the humanized antibody or humanized antigen binding fragment thereof is hu9E5 or hu2H6, the sequence of heavy chain variable region of hu2H6 is shown in SEQ ID NO: 26 and the sequence of light chain variable region of hu2H6 is shown in SEQ ID NO:33, the sequence of heavy chain variable region of hu9E5 is shown in SEQ ID NO: 30 and the sequence of light chain variable region of hu9E5 is shown in SEQ ID NO: 34”  (claim 13)
“wherein the humanized antibody hu9E5 or humanized antigen binding fragment thereof comprises heavy chain antibody sequence of SEQ ID NO: 19, and light chain antibody sequence of SEQ ID NO: 20; wherein, the humanized antibody hu2H6 or antigen binding fragment thereof comprises heavy chain antibody sequence of SEQ ID NO: 17, and light chain antibody sequence of SEQ ID NO: 18”  (claim 14)
An anti-CD40 antibody or antigen-binding fragment thereof, wherein HCDR1, HCDR2, and HCDR3 are 100% identical to complementarity determining regions of SEQ ID NO: 30 and the LCDR1, LCDR2, and LCDR3 are 100% identical to complementarity determining regions of SEQ ID NO: 34 (claim 28)
An anti-CD40 antibody or antigen-binding fragment thereof, wherein HCDR1, HCDR2, and HCDR3 are 100% identical to complementarity determining regions of SEQ ID NO: 26 and the LCDR1, LCDR2, and LCDR3 are 100% identical to complementarity determining regions of SEQ ID NO: 33 (claim 29)
does not reasonably provide enablement for:
For the claims as currently recited. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches anti-CD40 antibody, antigen binding fragment thereof, and its use in anti-cancer treatments (page 1). The specification teaches the structure of 
The specification is not enabled for the full scope for the following reasons:
The instant claims encompass CD40 antigen binding fragments thereof which do not comprise the sequences of claimed LCDR1, LCDR2, LCDR3, HCDR1, HCDR2 and HCDR3 and thus reads on any CD40 antibody fragment. 
The instant claims also encompass anti-CD40 antibodies and antigen binding fragments thereof which are less than 100% identical to recited sequences of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2 and HCDR3 and thus reads on variants. 
Al Qaraghuli et al. teach that six complementarity derived regions (CDRs) form a continuous surface to form the paratope that binds the epitope of the cognate antigen.  It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy 
While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. For sequences having one or two substitutions, for example, the artisan would reasonably expect that many of the possible variants would retain functional properties comparable to those of the unmodified protein, and it would require only routine manipulations to make and test a reasonably representative sampling of the possible variants.  However, as the number of modified sites increases, the number of possible variants, and hence the degree of experimentation required, increases exponentially.  Additionally, as plural substitutions are introduced, their interactions with each other and their effects on the structure and function of the protein become progressively less predictable.  
Certain positions in the sequence are critical to the antibody's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions.  See Tokuriki et al. (Stability effects of mutations and protein evolvability, Current Opinion in Structural Biology, 19:596-604, 2009). Further, Bhattacharya et al. states that even single nucleotide variations have a range of effects at the protein level that are significantly greater than 
It would require an indeterminate quantity of fundamentally unpredictable investigational experimentation of the skilled artisan to determine whether any CD40 antibody (variants, fragments) could be used in the same manner as the native exemplar.  Such experimentation would be undue for one skilled in this art.  
Due to the large quantity of experimentation necessary to generate the enormous number of CD40 antibodies (variants, fragments) and screen same for activity without proper structural limitations; the lack of direction/guidance presented in the specification regarding same, the absence of working examples directed to same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; the state of the prior art which establishes that defining an antigen-binding site with less than the full complement of CDRs from the heavy and light chain variable regions is insufficient; and the breadth of the claims which fail to recite proper structural limitations; undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope. 


Claims 4, 5, 7-17, 22, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
The instant claims encompass CD40 antigen binding fragments thereof which do not comprise the sequences of claimed LCDR1, LCDR2, LCDR3, HCDR1, HCDR2 and HCDR3 and thus reads on any CD40 antibody fragment. The instant claims also encompass anti-CD40 antibodies and antigen binding fragments thereof which are less than 100% identical to recited sequences of LCDR1, LCDR2, LCDR3, HCDR1, HCDR2 and HCDR3 and thus reads on variants.
The claimed genus encompasses an unlimited number of individual and combination substitutions in a CD40 antibody.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation: As was stated above, the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Al Qaraghuli et al.  Nature Scientific Reports 10:13969, 2020). 

 Lloyd et al. (Modelling the human immune response: performance of a 10(11) human antibody repertoire against a broad panel of therapeutically relevant antigens. Protein Engineering, Eng. Design & Selection 22(3): 159-168; 2009) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated per antigen. Said reference also teaches that a wide variety of VH and VL pairings further increase diversity. (See entire reference.)  
Goel et al. (Plasticity within the antigen-combining site may manifest as molecular mimicry in the humoral immune response. J. Immunol. 173: 7358-7367; 2004) teach that 
Khan et al. (Adjustable locks and flexible keys: plasticity of epitope-paratope interactions in germline antibodies. J. Immunol. 192: 5398-5405; 2014) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).

Rabia, et al. (Understanding and overcoming trade-offs between antibody affinity, specificity, stability and solubility. Biochemical Engineering Journal 137:365-374; 2018) teach what effects mutations can have on an antibody's stability, solubility, binding affinity and binding specificity. Rabia et al. report that an increase in antibody affinity can be associated with a decrease in stability (p. 366, col. 2 last paragraph; Fig. 2).  Rabia et al. thus teach that affinity and specificity are not necessarily correlated and that and increase in affinity does not indicate an increase in specificity (Fig. 3; p. 368, col. 1, section 3,1st full paragraph to col. 2, 2nd full paragraph). 
Conversely, evidence also shows that some functionally diverse antibodies can share some structural similarities, including an entire CDR region. See Igawa et al. (US 9,334,331 B2), who disclose antibody Q153 that binds human Factor IXa.  Q153 comprises a VH-CDR1 identical to the VH-CDR1 of antibody 11E12 disclosed by Gonzales et al. (US 10,421,807 B2).  However, 11E12 specifically binds canine IL-31, a protein having no structural or functional similarity to human Factor IXa.  This illustrates 
The combination of evidentiary publications thus underscores a lack of structure-function correlation in antibody molecules.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  The specification provides general descriptions of how to make antibodies that bind CD40 and how to test them for desired binding and activities.  The specification teaches murine CD40 antibodies (1D9, 2H6, 9E5, 38B4 and 14C10).  The specification teaches humanized CD40 antibodies (hu2H6 and hu9E5). However, such disclosure is not representative of the claimed genus, which encompasses an unlimited number of individual and combination substitutions in a CD40 antibody.
Applicant’s attention is directed to the recent decision in Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, and despite the disclosure of the structures of more than one species of antibody related to the genus, the court ruled that that the generic antibody claims at issue were invalid for lack of written description.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 5, 7-17, 22, 28 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by Long et al. (US 2008/0254026; published 10/16/08). 
	The Examiner notes that instant claims are interpreted as reading on fragments of an anti-CD40 antibody. The Examiner notes that instant claims 28 and 29 encompass anti-CD40 antibody or antigen-binding fragments thereof with 1% identity to SEQ ID NO:26, 30, 33 and 34.
applies to claims 4, 28 and 29). Long et al. teach antagonist anti-CD40 antibody or antigen-binding fragment thereof in a pharmaceutical composition with a pharmaceutically acceptable carrier (paras 0027 and 0282)(applies to claim 22). Long et al. teach humanized anti-CD40 antibodies and murine anti-CD40 antibodies (para 0025, 0028 and 0148)(applies to claims 5, 7-14). Long et al. teach that the term "antibody" is used in the broadest sense and covers fully assembled antibodies, antibody fragments that can bind antigen (e.g., Fab', F'(ab).sub.2, Fv, single chain antibodies, diabodies), antibody chimeras, hybrid antibodies, bispecific antibodies, humanized antibodies, and the like, and recombinant peptides comprising the foregoing (para 0148)(applies to claims 15 and 16). Long et al. teach antibody-drug conjugates (para 0179 and 0213)(applies to claim 17). 

	
			Conclusion
	
No claims are allowed. 
	
	
	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        9/16/2021